Case 4:19-cv-00872-HSG Document 212-1 Filed 09/16/19 Page 1of1

CERTIFICATION OF ADMINISTRATIVE RECORD
I, KENNETH P. RAPUANO, Assistant Secretary of Defense for Homeland Defense and
Global Security, certify that, to the best of my knowledge, the Administrative Record attached to
this filing is a true, correct, and complete copy of the documents upon which the Secretary of
Defense based his decision to authorize the funding and construction of eleven border barrier

projects pursuant to 10 U.S.C. § 2808.

DATE: September \3_, 2019

KENNETH P. RAPUANO
Assistant Secretary of Defense for
Homeland Defense and Global Security
